             Case 19-08006-JMM                    Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20                                    Desc
                                                        Exhibit PP Page 1 of 14
                                                                                                        314 S Franklin St/ Second Floor
                                                                                                                                   PO Box 517

                                                                                                                     Titusvllle, PA 16354
                                 BSI                            Financial                                  soo327-7861
                                 Services                                                                 814-217-1366
                                                                                                                 w w w . b s i fi n a n c i a l . c o m



             Sent via First Class Mail


             June 18,2018


             Maynes Taggart, PLLC
             Attn: Steven L. Taggart
             PO Box 3005
             Idaho Fails, ID 83403



             R E : C e r t i fi e d M a i l # :     7017 2680 0000 8671 0063
                       Borrower:                    David 0. Kingston
                       Account Number:              1461015125

                       Property Address:            5250 South Rainbow Blvd., Unit 2063
                                                    Las Vegas, NV 89118

             Dear Carlos Ossa,


             BSI Financial Services (BSI) received a written inquiry on May 9, 2018, on behalf of your client
             listed above. Due to the bankruptcy status on the account and your representation of the borrower,
             BSI is responding directly to you.

             After review of the letter and conducting a thorough investigation, we are enclosing the Escrow
             Waiver Agreement which was signed by Mr. Kingston at closing. As outlined in this agreement,
             your client agreed to pay the Escrow Items prior to the date on which they would become delinquent.
             If your client failed to pay an Escrow Item prior to the date on which it becomes delinquent, the
             lender may rescind the escrow waiver without notice and enforce the escrow account provision set
             forth in the loan documents. BSI received notice that 2017 taxes were delinquent, due to this there
             were two tax payments sent to Clarks County, Nevada to bring the taxes current. Please see a copy
             of the payment history which will refiect the payments being made on July 27, 2017 and September
             20, 2017.

             With regard to your client not receiving BSFs Mortgage Statements this is due to the bankruptcy
             status on this account and your representation of the borrower. Without a written authorization from
             you, BSI is unable to mail or correspond with the borrower or any other third party regarding the

             Licensed as Servis One, Inc. dba BSI Financial Services.
             BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to
             12:00 pm (ET). Colorado Office Location: 13111 E. Briarwood Ave., Suite 340, Centennial, CO 80112 (303) 309-3839.
             Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (# 2001485-DCA). North
             Carolina Collection Agency Permit {# 105608).
             If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have
             received a discharge of your personal liability for the obligation identified in this letter, we may not and do not intend
             to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and
             should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
             otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that
             secures the obligation remain unimpaired.

                                                                                                         EXHIBIT "PP"                           Page 1 of 2

2018.06.22
                                                                                                           Page 1 of 14
Case 19-08006-JMM               Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20                                         Desc
                                      Exhibit PP Page 2 of 14
                                                                                           314 S Franklin St/ Second Floor
                                                                                                                      PO Box 517

                                                                                                        Titusville, PA 16354


i i £            BSl
                 Services
                                                 Financial                                  800-327-7861
                                                                                            814-217-1366
                                                                                                    w w w . b s i fi n a n c l a l . c o m

account. In light of this, we are enclosing the most recent billing statement sent to you on May 18,
2018.


Tf you require further assistance, please address your letter to:

BSl Financial Services
Attn: Qualified Written Requests
PO Box517
314 S Franklin Street
Titusville, PA 16354

If you have any other questions regarding this matter, please contact BSl toll-free at 1-800-327-
7861.


HOURS:


         Monday - Friday 8:00 am to 11:00 pm (ET)
         Saturday 8:00 am to 12:00 pm (ET)

Sincerely,
Samantha Bradley
Complaint Resolution Specialist
BSl Financial Services
NMLS# 38078;# 126672


This is an attempt to collect a debt. Any information obtained will be used for that purpose.




Licensed as Servis One, Inc. dba BSl Financial Services.
BSi Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to
12:00 pm (ET). Colorado Office Location: 13111 E. Briarwood Ave., Suite 340, Centennial, CO 80112 (303) 309-3839.
Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (# 200148S-DCA). North
Carolina Collection Agency Permit (# 105608).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have
received a discharge of your personal liability for the obligation identified in this letter, we may not and do not intend
to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and
should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that
secures the obligation remain unimpaired.

                                                                                            EXHIBIT "PP"                            Page 2 of 2


                                                                                              Page 2 of 14
 Case 19-08006-JMM               Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20                       Desc
                                       Exhibit PP Page 3 of 14



  May 3rd, 2018



  BSI Financial Services

  Attn: Qualified Written Requests
  PO Box 517

  314 S. Franklin Street

  Titusviile, PA 16354



  Ref: Loan 1461015125, written Authorization

  Dear Valerie George:

  I have enclosed previous letter that was sent to you certified dated 04-23-2018 and authorization to
  access any account of David 0 Kingston's. This has been adequate for all accounts, banks, loans, utility
  etc., etc. I trust that is will be sufficient for your company.

  Please see the return of the certified letter with my requests enclosed.




  Best regards, 1 Q


VJande Kingston
  Administrative Assistance

  David 0 Kingston
  477ShoupAve.#207
  Idaho Falls, ID. 83402



  Cc; Robert Maynes mavneslaw@hotmail.com. skmadsen.mavneslaw@gmail.com. David 0 Kingston

  End: authorization letter, BSi response dated 04-30-2018, copy of certified letter to BSi dated 4-23-18




                                                                                     EXHIBIT "PP"
                                                                                       Page 3 of 14
Case 19-08006-JMM         Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20                        Desc
                                Exhibit PP Page 4 of 14




                                         David 0 Kingston
                                       Kingston Companies
                                       477ShoupAve.#207
                                      Idaho Falls, ID. 83402



    To Whom It May Concern:


    This letter gives my permission for Janae Kingston, my administrative/personal assistant,
    to access any personal or business accounts in any fmancial institution for information .
    purposes and to receive any documents in my behalf including but not limited to:
    checldng, savings, personal loans, business loans, etc.
    This also will serve as permission for her to access or receive information, change, close,
    open, file disputes, on any account, (utilities, credit cards, business accounts) that is in
    my name personally or in a business name under my direction or control.

    Thank you for your help in this matter. If you have any questions pertaining to the above
    please call our main office at 208-522-2365, Bill Tanner, Senior VP of Finance.




    David 0 Kingston
    Kingston Companies
    477 Shoup Ave. Suite #207
    Idaho FaUs, ID. 83402
                                                                    V*\                4

    jk

    Cc: Bill Tanner VP of Finance

                                                               xl^kb



                                                                               EXHIBIT "PP"
                                                                                 Page 4 of 14
Case 19-08006-JMM                Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20 Desc
                                       Exhibit PP Page 5 of 14      314 S Franklin St / Second Floor
                                                                                                                       PO Box 517
                                                                                                          Titusville PA 16354
                  BSI Financial                                                                                   800-327-7861

                  Services                                                                                 814-217-1366 Fax
                                                                                                     w w w. b s i fl n a n c l a l . c o m


Sent via First Class Mail



April 30,2018


Janae Kingston
477 Shoupe Ave., Ste. 207
Idaho Falls, ID 83402



Re: Account# 1461015125



Dear Janae Kingston,

BSI Financial Services (BSI) received your written inquiry. Certified Mail number 7003 3110 0001
8288 1520, on 04/27/18. Please be advised that BSI does not have written authorization to allow us
to respond to your inquiry. If you would like to send written authorization along with your written
inquiry, please send to the attention of:

BSI Financial Services
Attn: Qualified Written Requests
314 S Franklin Street
Titusville, PA 16354




Sincerely,

Valerie George
Complaint Resolution Specialist
BSI Financial Services
NMLS # 38078; # 126672

This is an attempt to collect a debt. Any information obtained will be used for that purpose.
Licensed as Servis One, Inc. dba BSI Financial Services.
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to
12:00 pm (EI). Colorado Office Location: 13111 E. Briarwood Ave., Suite 340, Centennial, CO 80112 (303) 309-3839.
Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (# 2001485-DCA). North
Carolina Collection Agency Permit (# 105608).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have
received a discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to
pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and
should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures
the obligation remain unimpaired.

                                                                                              EXHIBIT "PP" Page! of 1


                                                                                                Page 5 of 14
Case 19-08006-JMM                      Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20                             Desc
                                             Exhibit PP Page 6 of 14

4-23-2018


BSI Financial Services
Attn: Qualified Written Requests
PO Box 517

314 5. Franklin Street

Titusville, PA 16354


Ref: Loan 1461015125 Regarding 5250 South Rainbow Blvd., Unit 2063, Las Vegas, NV 89118
    C a s e # 11 - 4 0 1 2 8 - J D P



To whom It may concern:
I received a notice on 4-19-2018 that the taxes are delinquent on this property. The payments made to you
beginning 8-1-2017 have included escrow of $80.04 (one of $80.06) every month to date. These amounts are over
and above the normal monthly payment of $453.54. In 2017, you were paid a total amount of $400.22, in 2018
$320.16, a grand total of $720.38 for escrow of taxes. This amount was more than enough to pay the last two
installments of the tax year on this loan. The taxes were paid to date when you took over this loan. Clark County
Treasurer required the taxes to be paid immediately. We sent the check for $528.73 on 04-20-2018, which includes
penalty and interest.


I am having trouble reasoning out why the August 31,2017, and Octoberl2th,2017 payments were made by your
staff but did they did not continue to make the other 2 of 4 in same tax year that were due in January and March
of 2018.1 have called the treasurer's office and was told the first two were made by a third party, most likely the
bank. They said the only way to get to the bottom of this was to call the bank. I choose to write a letter that is
traceable with reliable tracking since the tax payments have already been made by the debtor upon notice of
delinquency, and I will add that no statement Is ever sent on this loan with contact Information or allocation of
funds for the debtor.


This is notice that escrow payments will no longer be made to you, a demand for the amount ($720.38) to be
returned immediately. Please prepare the escrow refund check to David 0 Kingston, addressed to: 477 Shoup Ave
#207, Idaho Falls, ID. 83402 ATT: Janae. Also please send an allocation of payments made by your company from 6-
1-2017 (inception) so I may track the application of the over payments that should have gone to the escrow fund.

I expect Immediate action on this misappropriation of funds by your company. As I have been told, you refuse to
send statements because of the bankruptcy, it is not traceable on our end as I never see how payments are applied
and until a problem like this comes up, no knowledge of it on our side.
I am requesting a statement to be sent each month so that we may quickly take care of any Issues like this and
don't have to wait five months and find that you have misapplied funds or billed erroneously.


This loan is under bankruptcy protection, I am also forwarding a copy of this letter to Mr. Kingston's legal counsel.


Best regards, \ ^ a



Jan^ Kingston
Tt^lnistrative Assistance
David O Kingston
477 Shoup Ave. #207
Idaho Falls, ID 83402


  Cc: Robert Mavnes MavnesLaw@hotmal.com. skmadsen.mavneslaw@gmail.com. David 0 Kingston

                                                                                             EXHIBIT "PP"
                                                                                               Page 6 of 14
Case 19-08006-JMM   Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20   Desc
                          Exhibit PP Page 7 of 14




    I s
         o



     >    2
     ^( D<0=
     O. to
     =5 U.




                                                          EXHIBIT "PP"
                                                            Page 7 of 14
Case 19-08006-JMM   Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20   Desc
                          Exhibit PP Page 8 of 14




                                                         EXHIBIT "PP"
                                                           Page 8 of 14
Case 19-08006-JMM   Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20   Desc
                          Exhibit PP Page 9 of 14




                                                          EXHIBIT "PP"
                                                            Page 9 of 14
Case 19-08006-JMM                 Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20                                                      Desc
                                       Exhibit PP Page 10 of 14
                                          #

      Prepared by: CONNIE R. BROWN COUNTRYWIDE HOME LOANS, INC.


      D AT E :          03/13/2007             Branch                            #!               0000323
      B O R R O W E R : D AV I D 0 . K I N G S TO N " 2 8 5 0                  H,horizon          R I D 3 E P K w v. S l o o
      ^.<5C                         HENDERSON,                                HV                        69052-3901
                                                                                            Phone: (702)434-7644
      LOAN#:                    159182175                          BrFajcNo.:                    (702)414-7536
      PROPERTY ADDRESS: S250 S RAINBOW BLVD UNIT 2063
                                  LAS    VEGAS,    NV   6 9 11 8 - 0 6 3 3




                                                ESCROW         WAIVER        AGREEMENT




      I understand that in consideration of an increase of % in discount points, my lender has agreed to waive the
      requirement that I establish and maintain an escrow account for the payment of property taxes, insurance premiums, assessments
      and other charges (the "Escrow Items").

      t 1 will pay the Escrow Items prior to the date on which they would become delinquent

      • If requested by my lender, I will submit satisfactory evidence that the Escrow Items have been paid.

      • If I fail to pay an Escrow Item prior to the date on which it becomes delinquent, 1 understand that my lender may rescind this
           escrow waiver without notice and enforce the escrow account provision set forth in my loan documents.

      My signature below acknowledges that I understand and agree to the foregoing.




      Slgnsiure                                                       Signature




      CONV
      • Escrow Waiver Fee Consent Form
      20668-US (07/04)(d)




      • 2 3 9 9 1 '
                                                                                    1 5 9 1 8 2 1 7 5 0 0 0 0 0 2 0 6 6 8




                                                                                                                 EXHIBIT "PP"
                                                                                                                   Page 10 of 14
              06/13/18


                  D AV I D     0      KINGSTON                                                                                                                      Account            Number            1461015125


              477        SHOUP         AV E      STE        20


                  IDAHO               FALLS            ID            834            02


              C o l l a t e r a l



                  Original                      Balance                            162500.00                            P&I   Payment                     452.54               Next                   Due             Date                  06/01/18
                  Current                   Balance                         82303.52                          Escrow          Payment                    0.00           Last                   Payment                   Date                 06/05/18
                                                                                                                                                                                                                                                                                         Case 19-08006-JMM




                  Escrow                   Balance                        -4427.70                          Opt    Ins         Payment                   0.00           Current                  Interest                 Rate                 4.00000
                  Unapplied         Balance                                                                 0.00              Buydown                          0.00
                  Fee       Balance       -75.00                                                              To t a l        Payment                        452.54


              History from 06/01/17 through 06/13/18Beginning statement balance                                                                                      8 4 9 1 4 . 3 5             Ending statement balance
                  8 2 3 0 3 . 5 2


                     Posting            E f f e c t i v e         Paid        To                      T r a n s a c t i o n           T o t a l
                       D a t e              D a t e                 D a t e                           Doscription                    A m o u n t                    Principal                  I n t e r e s t       E s c r o w         I n s u r a n c e

                    0 6 / 0 6 / 1 7      0 6 / 0 6 / 1 7         0 2 / 0 1 / 1 7    NCOLL          L AT E     CHARGE                                   0 . 0 0                     0 . 0 0                 0 . 0 0            0 . 0 0                 0 . 0 0

                    0 6 / 0 6 / 1 7      0 6 / 0 6 / 1 7         02/01/17           DMIN            ADJUSTMENT                                         0 . 0 0                     0 . 0 0                 0 . 0 0            0 . 0 0                 0 . 0 0

                    0 6 / 0 6 / 1 7      0 6 / 0 6 / 1 7         0 2 / 0 1 / 1 7    ,DMIN           ADJUSTMENT                                         0 . 0 0                     0 . 0 0                 0 . 0 0     - 3 9 3 3 . 6 4

                    0 6 / 0 6 / 1 7      0 6 / 0 6 / 1 7         0 2 / 0 1 / 1 7   IFEE     BILLED                                                     0 . 0 0                     0 . 0 0                 0 . 0 0            0 . 0 0

                    06/13/17             0 6 / 1 3 / 1 7         0 2 / 0 1 / 1 7   4ISC          RECEIPT                                           2 4 7 . 9 5                     0 . 0 0                 0 . 0 0            0 . 0 0

                    06/29/17             0 6 / 0 6 / 1 7         0 2 / 0 1 / 1 7    ISC          RECEIPT                                           4 5 3 . 5 4                     0 . 0 0                 0 . 0 0            0 . 0 0

                    07/10/17             06/06/17                0 3 / 0 1 / 1 7   P A Y M E N T                                                   4 5 3 . 5 4                 1 7 0 . 4 9            2 8 3 . 0 5             0 . 0 0

                    0 7 / 1 0 / 1 7      0 7 / 1 0 / 1 7         0 3 / 0 1 / 1 7    NCOLL          L AT E   CHARGE                                     0 . 0 0                     0 . 0 0                 0 . 0 0            0 . 0 0

                    0 7 / 1 0 / 1 7      0 7 / 1 0 / 1 7         0 3 / 0 1 / 1 7    DMIN            ADJUSTMENT                                         0 . 0 0                     0 . 0 0                 0 . 0 0            0 . 0 0

                    07/10/17             0 6 / 1 3 / 1 7         03/01/17           ISC          RECEIPT                                           2 4 7 . 9 5                     0 . 0 0                 0 . 0 0            0 . 0 0
                                                                                                                                                                                                                                                                     Exhibit PP Page 11 of 14




                    0 7 / 1 0 / 1 7      0 7 / 1 0 / 1 7         0 3 / 0 1 / 1 7    ISC          RECEIPT                                          - 7 0 1 . 4 9                    0 . 0 0                 0 . 0 0            0 . 0 0

                    0 7 / 11 / 1 7       0 7 / 11 / 1 7          0 4 / 0 1 / 1 7   P A Y M E N T                                                   4 5 3 . 5 4                 1 7 1 . 0 6            2 8 2 . 4 8             0 . 0 0

                    0 7 / 11 / 1 7       0 7 / 11 / 1 7          0 4 / 0 1 / 1 7    NCOLL          L AT E   CHARGE                                     0 . 0 0                     0 . 0 0                 0 . 0 0            0 . 0 0

                    0 7 / 11 / 1 7       0 7 / 11 / 1 7          0 4 / 0 1 / 1 7    DMIN            ADJUSTMENT                                         0 . 0 0                     0 . 0 0                 0 . 0 0            0 . 0 0

                    0 7 / 2 7 / 1 7      0 7 / 2 7 / 1 7         0 4 / 0 1 / 1 7    SCROW             DISBURSEMENT                                - 2 4 7 . 9 3                    0 . 0 0                 0 . 0 0      - 2 4 7 . 9 3

                    0 8 / 0 7 / 1 7      0 8 / 0 7 / 1 7         0 5 / 0 1 / 1 7   P A Y M E N T                                                   4 5 3 . 5 4                 1 7 1 . 6 3                                    0 . 0 0

                    0 8 / 0 7 / 1 7      0 8 / 0 7 / 1 7         0 5 / 0 1 / 1 7    NCOLL          L AT E     CHARGE                                   0 . 0 0                     0 . 0 0                                    0 . 0 0

                    08/07/17             0 8 / 0 7 / 1 7         05/01/17           ISC         RECEIPT                                              4 5 . 3 4                     0 , 0 0                                    0 . 0 0

              B= Buydown/Subsidy                                                           F=       Fee       Payment           L=    Late           Charaes                  N=        Unai



                  06/13/18                                                                                                                                        Account       Number             1461015125
                                                                                                                                                                                                                                                                Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20




                  D AV I D     0      KINGSTON
                                                                                                                                                                                                                                                                                         Desc




  Page 11 of 14
EXHIBIT "PP"
                    0 8 / 0 7 / 1 7      0 8 / 0 7 / 1 7         0 5 / 0 1 / 1 7     ISC         RECEIPT

                    0 8 / 1 7 / 1 7      0 8 / 1 7 / 1 7         0 5 / 0 1 / 1 7    ,DMIN           ADJUSTMENT

                    0 9 / 0 6 / 1 7      0 9 / 0 4 / 1 7         0 6 / 0 1 / 1 7   P A Y M E N T
                                        E f f e c t i v e    Paid        To                           T r a n s a c t i o n          T o t a l
                     Posting
                       D a t e              D a t e            D a t a                                Description                   A m o u n t                  Principal               I n t e r e s t       E s c r o w         I n s u r a n c e     o t h e r
                    0 9 / 0 6 / 1 7     0 9 / 0 4 / 1 7     0 6 / 0 1 / 1 7        !4ISC        RECEIPT                                              00 o   o                 0 . 0 0                0 . 0 0             0 . 0 0               0 . 0 0         0o    o cn       N

                    0 9 / 2 0 / 1 7     09/20/17            06/01/17               ESCROW              DISBURSEMENT                              - 2 4 6 . 1 3                0 . 0 0                0 . 0 0       - 2 4 6 . 1 3               0 . 0 0          0 . 0 0

                    10/10/17            1 0 / 0 6 / 1 7     0 7 / 0 1 / 1 7        P A Y M E N T                                                   4 5 3 . 5 4             1 7 2 . 7 8          2 8 0 . 7 6              0 . 0 0               0 . 0 0          0 . 0 0

                    1 0 / 1 0 / 1 7     1 0 / 0 6 / 1 7     0 7 / 0 1 / 1 7        disc         RECEIPT                                              8 0 . 0 4                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0         0o    o      N

                    10/31/17            1 0 / 3 1 / 1 7     07/01/17               ADMIN            ADJUSTMENT                                         0 . 0 0                0 . 0 0               0 . 0 0        4 4 2 7 . 7 0               0 . 0 0          0 . 0 0

                    10/31/17            0 5 / 0 1 / 1 7     0 6 / 0 1 / 1 7        disc         RECEIPT                                          - 8 9 6 . 3 1           - 1 7 2 . 7 8        - 2 8 0 . 7 6              0 . 0 0               0 . 0 0     - 4 4 2 . 7 7    N

                    1 0 / 3 1 / 1 7     0 5 / 0 1 / 1 7     0 5 / 0 1 / 1 7        disc         RECEIPT                                          - 4 5 3 . 5 4           - 1 7 2 . 2 0        - 2 8 1 . 3 4             0 . 0 0                0 . 0 0          0 . 0 0

                    1 0 / 3 1 / 1 7     0 5 / 0 1 / 1 7     0 6 / 0 1 / 1 7        disc         RECEIPT                                            8 9 6 . 3 1             1 7 2 . 2 0          2 8 1 . 3 4              0 . 0 0               0 . 0 0       4 4 2 . 7 7    N

                    1 0 / 3 1 / 1 7     0 5 / 0 1 / 1 7     0 7 / 0 1 / 1 7        disc         RECEIPT                                            4 5 3 . 5 4             172 .78              2 8 0 . 7 6             0 . 0 0                0 . 0 0          0 . 0 0

                    1 0 / 3 1 / 1 7     1 0 / 3 1 / 1 7     0 7 / 0 1 / 1 7        ADMIN            ADJUSTMENT                                         0 . 0 0                0 . 0 0               0 . 0 0      - 4 4 2 7 . 7 0                                0 . 0 0

                    11 / 0 7 / 1 7      1 1 / 0 6 / 1 7     0 7 / 0 1 / 1 7        disc         RECEIPT                                            5 3 3 . 5 8                0 . 0 0               0 . 0 0             0 . 0 0                              5 3 3 . 5 8    N

                    11 / 1 3 / 1 7      1 1 / 1 3 / 1 7     0 8 / 0 1 / 1 7        ONCOLL          L AT E    CHARGE                                    0 . 0 0                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0      - 2 2 . 6 7 L

                    11 / 1 3 / 1 7      1 1 / 0 6 / 1 7     0 8 / 0 1 / 1 7        P A Y M E N T                                                       0 . 0 0             1 7 3 . 3 5          2 8 0 . 1 9             0 . 0 0                0 . 0 0     - 4 5 3 . 5 4        N
                                                                                                                                                                                                                                                                                                             Case 19-08006-JMM




                    1 2 / 0 4 / 1 7     1 2 / 0 4 / 1 7     0 8 / 0 1 / 1 7        JNCOLL          L AT E    CHARGE                                    0 . 0 0                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0        2 2 . 6 7     L

                    12/04/17            1 2 / 0 4 / 1 7     0 8 / 0 1 / 1 7        ADMIN ADJUSTMENT                                                    0 . 0 0                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0        2 2 . 6 7     L

                    12/08/17            1 2 / 0 7 / 1 7     08/01/17               disc         RECEIPT                                            5 3 3 . 5 8                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0       5 3 3 . 5 8        N

                    1 2 / 11 / 1 7      1 2 / 0 7 / 1 7     0 9 / 0 1 / 1 7        P A Y M E N T                                                       0 . 0 0             1 7 3 . 9 3          2 7 9 . 6 1             0 . 0 0                0 . 0 0     - 4 5 3 . 5 4    N

                    1 2 / 2 0 / 1 7     1 2 / 0 8 / 1 7     1 0 / 0 1 / 1 7        P A Y M E N T                                                   4 5 3 . 5 4             1 7 4 . 5 1          2 7 9 . 0 3             0 . 0 0                0 . 0 0          0 . 0 0
                    1 2 / 2 0 / 1 7     1 2 / 0 8 / 1 7     1 0 / 0 1 / 1 7        disc         RECEIPT                                          - 2 9 3 . 4 6                0 . 0 0               0 . 0 0             0 . 0 0                o   o o     - 2 9 3 . 4 6        N

                    1 2 / 2 0 / 1 7     1 2 / 2 0 / 1 7     1 0 / 0 1 / 1 7        disc        RECEIPT                                           - 1 6 0 . 0 8                0 . 0 0               0 . 0 0             0 . 0 0                o   o o     - 1 6 0 . 0 8    N

                    0 1 / 0 4 / 1 8     0 1 / 0 3 / 1 8     1 0 / 0 1 / 1 7        disc        RECEIPT                                             5 3 3 . 5 8                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0       5 3 3 . 5 8    N

                    0 1 / 3 1 / 1 8     0 1 / 0 3 / 1 8     11 / 0 1 / 1 7         P A Y M E N T                                                   4 5 2 . 5 4             174 .09              2 7 8 . 4 5             0 . 0 0                0 . 0 0          o    o o
                    0 1 / 3 1 / 1 8     0 1 / 0 3 / 1 8     11 / 0 1 / 1 7         disc         RECEIPT                                              8 1 . 0 4                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0        8 1 . 0 4
                                                                                                                                                                                                                                                                            r
                    0 1 / 3 1 / 1 8     0 1 / 3 1 / 1 8     11 / 0 1 / 1 7         disc         RECEIPT                                          - 5 3 3 . 5 8                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0     - 5 3 3 . 5 8
                                                                                                                                                                                                                                                                            r
                    0 2 / 0 7 / 1 8     02/06/18            12/01/17               P A Y M E N T                                                   4 5 2 . 5 4             1 7 4 . 6 7          2 7 7 . 8 7             0 . 0 0                0 . 0 0          0 . 0 0

                    0 2 / 0 7 / 1 8     0 2 / 0 6 / 1 8     1 2 / 0 1 / 1 7        disc         RECEIPT                                              8 1 . 0 4                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0        8 1 . 0 4
                                                                                                                                                                                                                                                                            r
                    0 3 / 0 7 / 1 8     03/06/18            0 1 / 0 1 / 1 8        P A Y M E N T                                                   4 5 2 . 5 4             1 7 5 . 2 5          2 7 7 . 2 9             0 . 0 0                0 . 0 0          0 . 0 0

                    0 3 / 0 7 / 1 8     0 3 / 0 6 / 1 8     0 1 / 0 1 / 1 8        disc         RECEIPT                                              8 1 . 0 4                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0        8 1 . 0 4
                                                                                                                                                                                                                                                                            r
                    0 4 / 0 9 / 1 8     0 4 / 0 6 / 1 8     02/01/18               P A Y M E N T                                                   4 5 2 . 5 4             175.84               2 7 6 . 7 0             0 . 0 0                0. 00            0 . 0 0

                    0 4 / 0 9 / 1 8     0 4 / 0 6 / 1 8     0 3 / 0 1 / 1 8        P A Y M E N T                                                   4 5 2 . 5 4             1 7 6 . 4 2                                  0 . 0 0                0 . 0 0          0 . 0 0

                    04/09/18            04/06/18            03/01/18               disc        RECEIPT                                           - 3 7 1 . 5 0                0 . 0 0               0 . 0 0             0 . 0 0                0 . 0 0    - 3 7 1 . 5 0N

                    0 5 / 0 8 / 1 8     0 5 / 0 5 / 1 8     0 4 / 0 1 / 1 8        P A Y M E N T                                                   4 5 2 . 5 4             1 7 7 . 0 1          2 7 5 . 5 3             0 . 0 0                0. 00            0 . 0 0
                                                                                                                                                                                                                                                                                         Exhibit PP Page 12 of 14




              B=              Buydown/Subsidy                                 F-           Fee              Payment           L=   Late            Charges          N=           Unapplied

                  06/13/18                                                          Account                                         Number                                               1461015125


                  D AV I D     0      KINGSTON


                     Posting                   Effective                Paid                         To         Transaction           To t a l
                      Date                     Date                  Date                           Description         Amount                    Principal            Interest                     Escrow                   Insurance                   Other
                    0 5 / 0 8 / 1 8     0 5 / 0 5 / 1 8     0 4 / 0 1 / 1 8
                    0 6 / 0 6 / 1 8     0 6 / 0 5 / 1 8     0 5 / 0 1 / 1 8

                    0 6 / 0 6 / 1 8     0 6 / 0 5 / 1 8     0 5 / 0 1 / 1 8

              B=                      Buydown/Subsidy                                     F=
                                                                                                                                                                                                                                                                                    Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20
                                                                                                                                                                                                                                                                                                             Desc




  Page 12 of 14
EXHIBIT "PP"
Case 19-08006-JMM                            Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20 Desc
                         BSl            Finnmial  Exhibit PP Page 13 of 14          Mortgage Statement
                                                                               S TAT E M E N T D AT E 05/ian8
                         Services                                                                          Properly Address: 5250 S RAINBOW BLVD. UNIT 2063. LAS VEGAS NV
                                                                                                                                                                                              89118
  314 S Franklin St. / Second Floor
  PO Box 517
  Ti t u s v i l l e PA 1 6 3 5 4                                                                                                                    'IRS'
  Customer Care: 800-327-7861
                                                                                                                Payment Date:                                                         06/01/18

  https://myloanweb.com/BSI                                                                                     Payment Amount:                                                  $1,025.44




          M AY N E S TA G G A R T, P L L C                                                                      Principal:                                                              S178.19
                                                                                                                Interest:                                                               5274.35
          R E : D AV I D 0 K I N G S TO N
          POB 3005                                                                                              Escrow (Taxes and/or Insurance):                                           SO.OO
          IDAHO FALLS ID 83403                                                                                       Current Monthly Payment:                                           5452.54
                                                                                                                Total Fees and Other Charges:                                           5120.36
                                                                                                                   Total Payment Amount:                                               $1,025.44




      * Outstanding Principal:
                                                                                         S82,481.12
      Interest Rate (Until Maturity):                                                      4.00000%          Prepayment Penalty:                                                                NO
      Escrow Balance:                                                                     S-4,427.70
      * Th* o<iUt4nding princip*! b>l»nc» do«« not rvpfvtent the peyofl of yoiirfoin. Pteete eee reverse forr




   E
      Date      Description                                    Transaction                     Principal          Interest                Escrow          Late Charges                Unapplied
                                                                    A m o u n t                                                                                   &    Fees              A m o u n t
      05/08/18 Payment                                               S452.54                    S177.01           8275.53                    50.00                     SO.OO                 SO.OO
      05/08/18 Payment                                                 S1.00                      SO.OO               SO.OO                  SO.OO                     SO.OO                 S1.00




   □3 2 S
                         W W f - "

                                                                    Pald               Paid
                                                           L ^ s t M o n t h Ye a r t o D a t e
    Principal                       S177                  01              $1,053.28
    Interest                        S27S.53                    SI                 .661.96
    E s c r o w ( Ta x e s a n d / o r I n s u r a n c e ) S O . O O S O . O O
    L^te              Charges                    50.00               SO.OO
    Pees                                   SO.OO                                     50.00
    Partial Payments (Unapplied)* 51.00 $-127.36
    To t a l                  5453                   54                   S2,587.86**
    * Pamr Payments Any par^al paymanB mat you maka may not ba aoolad to yotx

    mangags. tut art rtatd nasactaratasuspansaacaxaiL If you pay ma balance o< apaitai
    paymani
    *" Tnasa uia lunos may
                       onl man  be apcteo   to ycur moneaga
              amounts      not reflect pa/manB  maOe  toa pnor sarvicar if your loan sarvcmg
    was aansfarrad tns year




                                                                                          BankrutJtcv      Message
  Our recortls show (hat either you are a tiebtor in bankruptcy or you discharged personal liability for your mortgage lean In bankruptcy. This statement is being sent to
  you tor Informational and compliance purposes only. 8y law, we must send It to you. if you want to stop receiving statements, write to us at the address above: 'Attn:
  Opt-Out.' Your bankruptcy plan may provide for balances and payments which differ from the amounts reflected on this statement Please consult your attorney If you
  have     auesbena.




                                                       Keep upper portion for your records. See reverse for important Information
                                                                            FlMse reiumihis portion wlihyour payriient
                                                        □ Please check box If mailtng address or phone
         =1S                                               number has changed Wrhe changes or t>ack                                        Payment Amount
                                                           of paymenislub.
                                                                                                                                                                                         06/01/18
    314 S Franklin St. / Second Floor                                                                            Payment Dale:
                                                        □ Payoff Proceeds Enclosed
    PO Box 517                                                                                                   Payment Amount:                                                       $1,025.44
   Titusville PA 16354
   Customer Care: 800-327-7861                                                                                   *Aa amounts due nx;ttt« pe>d in lull belore addeonal cmcipal reduction can be made.
    hltps'7/mytoanweb.com/BSI                                                                                    Additional               Principal:               S
                                                                                                                 Additional                Escrow:                 S
   Account Number: 1461015125
    Property Address; 5250 S RAINBOW BLVD. UNIT 2063, LAS VEGAS NV
                                                                                                                 To t a l    Amount       Enclosed
    M AY N E S TA G G A R T, P L L C
    R E : D AV I D O K I N G S TO N
    POB 3005
    IDAHO FALLS ID 83403
                                                                                                                      BSI Financial Services
                                                                                                                      PO BOX 679002
                                                                                                                      Dallas TX 75267-9002
    Please write your loan number on your check and make payable to:
    B S I F I N A N C I A L S E RV I C E S                                                                            liiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiii


                                               mblOlSlSS                          □□□□□ 1 0 5 S M 4 B
                                                                                                                                                              EXHIBIT "PP"
                                                                                                                                                                Page 13 of 14
Case 19-08006-JMM                                           Doc 1-45 Filed 01/09/19 Entered 01/09/19 08:59:20                                                                                Desc
                                                                 Exhibit PP Page 14 of 14
  Pavmnnt            Ontlora

  BSI Finsndal Services provides you the following options for making your mortgage loan payments:
  ^ • Mail: BSI Financial Services. P. O, Box 679002, Dallas. TX 75267-9002
  © • Online: htps:/myloanweb.com/BSt
    5. • Pay-by-Phone: 1-800-327-7S61- A fee may apply for this service
          • Monthly. Bi-Weekly and Weekly ACH: Please call 1-800-327-7861 for instmctions on how to enroll in the ACH program.

          • Westem Union: Visit the Western Union office nearest you To make the payment, you will need your loan number, the CODE CITY ("BSF) and the STATE ("PA"). To locate
            the Westem Union office nearest you. call 800.325.6000.

          • Ovemlght Address: BSI Financial Services. Lockbox Number 679002.1200 E Campbell Rd Ste. 108. Richardson. TX 75081


  Important Notice: BSI Financial Services does not accept cash paymonts or postdated checks. All payments will be applied upon receipt



                    How Paymonts are Applied: Payments we receive will be applied in accordance with the terms of your mortgage note. This generally means that funds will first be applied
                    to any payments past due. Once your loan is current, any additional available funds will be applied to outstanding fees, costs and advances prior to being applied to reduce
                    your principal balance. Our servicing system allows for one advance payment. If you send In enough money to satisfy more than one additional monthly payment, any
                    remaining funds will then t>e applied to fees, costs and your principal balance. Should you have any questions regarding a specific payment, please call our Customer Care
                    Department at 8(X)-327-7861.
                    Additional Amounts: This Is known as a curtailment or partial prepayment If your loan Is current and has the standard payment applicaUon requirements (check your
                    Note. Mortgage and any applicable Riders for details), an amount In excess of the regular payment amount will be applied first to any outstanding charges (such as late fees
                    or Interest) and then to principal. Also. If your Note has a prepayment penalty, the extra amount you send could trigger that penalty Please check your Note and
                    understand         what   it   means.

                    Partial Payments: If you make a partial payment which is less than an amount sufficient to cover your principal, interest and escrow (If applicable) for a given billing cycle,
                    we may credit the partial payment to your account, return the partial payment to you. or hold ttie payment In an unapplied funds account. If your statement activity reflects a
                    partial payment was plac^ In an unapplied funds account, your payment wil be held In the unapplied funds account unbl we receive sufficient funds to cover a full monthly
                   payment. To have your funds applied, you must remit an additional amount sufficient to complete the monthly payment.
                   There will bo a processing foe associated with one-time web payments set up to draft on or after the 6th day of your grace period There will be no charge for one-time
                   payments set up to draft on or before your due date, or within the first five days of your grace period Additionally, you will be charged a processing fee for automated
                   payments set up via our Interactive Voice Response (IVR) system. You may obtain more information regarding these charges within your MyLoanWeb account by clicking
                   on Requests, then Foes We continue to provide the additional following payment options at no cost to you: pay-by-mall and pay-by-ACH.
                   Attention Servicenrambors and Dependents: Servicemembers on active duty, or a spouse or dependent of such a servlcemember. may be entitled to certain protections
                   under the Servicemembers Civil Relief Act ("SCRA") regarding the servicemember s interest rate and risk of foreclosure. If you are currently In the military service, or have
                   treen within the last 12 months, and joined after signing the Note and Security Instrument now In default, please notify us Immediately.




  The outstanding balance and amount due on your statement Is as of the date of the statement and Is not the amount needed to bring your loan current or to pay off your loan In full.
  Because of interest, late charges and other charges that may vary from day to day. the outstanding amounts due on your loan will Increase. If your loan Is In default, foreclosure activity
  and costs associated therewith will conUnue to accrue until the loan Is fully reinstated or paid in full, tf vou would like to brino vour loan current, olease contact our Customer Care
  Deoanment or vour Loss Mllioation Soecialtst to request a Reinstatement Quote within 48 hours of when vou Intend to reinstate. If you are planning on paying off your loan, you must
  request a payoff quote a minimum of 5 business days before your anticipated payoff dale and you will be provided a written Payoff Statement. Our agents are unable to give you a
  verbal payoff quote.


  If you are experiencing financial difficulty and would like counseling or assistance, you can find a list of homeownership counselors in your area on the U.S. Department of Housing and
  Urban Development's website at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or call their toll-free number at 1-8(X)-S69-4287.


  Under the Real Estate Settlement Procedures Act. a qualified written request Is written correspondence (other than notice on your payment coupon or other payment medium supplied
  by us) regarding the servicing of your loan that identifies your name, account number and the specific reasons for the request (such as an error on your loan account or a request for
  infomriation). /kny qualified written request you wish to submit must be sent to:BSI Financial Services. Attention: Qualified Written Requests.314 S Franklin St. / Second Floor PO Box
  5 1 7 T i t u s v i l l e PA 1 6 3 5 4 .



  We may report information about your account to credit twreaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report. You have
  the right to dispute the accuracy of the information reported by wribng to us at the address listed above.


  BSI Financial Servtcos is a debt collector, and any Information you provide to us may be used to collect a debt
  Lieensed es Servis One. Inc. dba BSI Financial Sorvlcas. This notice Is being sent on behalf of BSI Financial Services by Its servicing agent. BSI Financial Services.
  BSI Financial Senrlces NMLSd 38078.




                                                                 C H A N G E O F N A M E I A D D R E S S N O T I F I C AT I O N



 If applicable, please complete the change of address and personal information below (if name change, please supply supporting documentation):




 STREET                ADDRESS




 C I T Y / S TAT E                                                                                                     ZIP CODE




 SIGNATURE                                                                                                                                                EXHIBIT "PP"
                                                                                                                                                            Page 14 of 14
